SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement, dated as of February 8, 2011 (this “Agreement”)
by and among Hondo Minerals, Inc., a Nevada corporation (“Hondo”), a majority of
the stockholders of Hondo (the “Hondo Majority Shareholders”), Tycore Ventures,
Inc., a Nevada corporation (“TYCV”), and the majority stockholder of TYCV (the
“TYCV Controlling Stockholder”).
 
WHEREAS, the Hondo Majority Shareholders own 60.38% of the issued and
outstanding ordinary shares of Hondo (such shares being hereinafter referred to
as the “Hondo Shares”); and
 
WHEREAS, (i) the Hondo Majority Shareholders and Hondo believe it is in the best
interests of Hondo and its stockholders (the “Hondo Shareholders”) to exchange
22,103,000 of the issued and outstanding shares of common stock (the “Hondo
Shares”) for 22,103,000 newly-issued shares of common stock, $0.001 per vale per
share, of TYCV (the “TYCV Common Stock”), as set forth on Schedule I hereto
which, at the time of this Agreement, represents approximately 76% of the issued
and outstanding shares of TYCV Common Stock (the “TYCV Shares”), and (ii) TYCV
believes it is in its best interest and the best interest of its stockholders to
acquire the Hondo Shares in exchange for the TYCV Shares, all upon the terms and
subject to the conditions set forth in this Agreement (the “Share Exchange”);
and


WHEREAS, (i) the Hondo Shareholders and Hondo believe it is in the best
interests of Hondo and its stockholders to exchange a total of 2,000,000 Class
“C” Warrants to be exercised at $0.75 a share and expire on June 15, 2012, and a
total of 1,000,000 Class “D” Warrants to be exercised at $1.00 a share and
expire on June 15, 2012 (the “TYCV Warrants”), as set forth on Schedule II
hereto; and
 
WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
EXCHANGE OF HONDO SHARES FOR TYCV SHARES
 
Section 1.1  Agreement to Exchange Hondo Shares for TYCV Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the Hondo Shareholders shall assign, transfer,
convey and deliver the Hondo Shares to TYCV.  In consideration and exchange for
the Hondo Shares, TYCV shall issue, transfer, convey and deliver the TYCV Shares
to the Hondo Shareholders.
  
Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the parties hereto shall agree in writing (the “Closing
Date”).
 
Section 1.3  Directors of TYCV at Closing Date. On the Closing Date, the board
of directors of TYCV (the “TYCV Board”) shall appoint four members to the TYCV
Board.
 
Section 1.4  Officers of TYCV at Closing Date. On the Closing Date, the TYCV
Board shall appoint William Miertschin to serve as President, Chief Executive
Officer, Chief Financial Officer, Treasurer and Skip Headen as Secretary.


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF TYCV
 
TYCV represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.
 
 
 
 
 
Page - 1

--------------------------------------------------------------------------------

 
 
 
Section 2.1 Corporate Organization
 
A.      TYCV is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
TYCV. “Material Adverse Effect” means, when used with respect to TYCV, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of TYCV, or materially impair the ability of TYCV to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement, or (ii) changes in the United
States securities markets generally.
 
B.            Copies of the Articles of Incorporation and Bylaws of TYCV with
all amendments thereto, as of the date hereof (the “TYCV Charter Documents”),
have been furnished to the Hondo Shareholders and to Hondo, and such copies are
accurate and complete as of the date hereof. The minute books of TYCV are
current as required by law, contain the minutes of all meetings of the TYCV
Board and stockholders of TYCV from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by the TYCV
Board and stockholders of TYCV. TYCV is not in violation of any of the
provisions of the TYCV Charter Documents.
 
Section 2.2 Capitalization of TYCV.
 
A.            The authorized capital stock of TYCV consists of 75,000,000 shares
authorized as Common Stock, par value $0.001, of which 6,860,000 shares of
common stock are issued and outstanding, immediately prior to this Share
Exchange.  There are no preferred shares issued and outstanding.
 
B.            All of the issued and outstanding shares of Common Stock of TYCV
immediately prior to this Share Exchange are, and all shares of Common Stock of
TYCV when issued in accordance with the terms hereof will be, duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance
with all applicable U.S. federal and state securities laws and state corporate
laws, and have been issued free of preemptive rights of any security holder.
Except with respect to securities to be issued in connection with the Private
Placement, dated November 29, 2010, and to the Hondo Shareholders pursuant to
the terms hereof, as of the date of this Agreement there are no outstanding or
authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire or receive any shares of TYCV’s capital stock, nor are there or will
there be any outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights, pre-emptive rights or rights of first refusal
with respect to TYCV or any Common Stock, or any voting trusts, proxies or other
agreements, understandings or restrictions with respect to the voting of TYCV’s
capital stock. There are no registration or anti-dilution rights, and there is
no voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which TYCV is a party or by which it is bound with respect to
any equity security of any class of TYCV. TYCV is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any shares of the
capital stock of TYCV.  The issuance of all of the shares of TYCV described in
this Section 2.2 have been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws and no stockholder of
TYCV has any right to rescind or bring any other claim against TYCV for failure
to comply with the Securities Act of 1933, as amended (the “Securities Act”), or
state securities laws.
 
C.           There are no outstanding contractual obligations (contingent or
otherwise) of TYCV to retire, repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of, or other ownership interests in, TYCV or
to provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other person.
 
Section 2.3 Subsidiaries and Equity Investments. TYCV does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.
 
 
 
 
 
Page - 2

--------------------------------------------------------------------------------

 
 
 
Section 2.4 Authorization, Validity and Enforceability of Agreements. TYCV has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by TYCV and the
consummation by TYCV of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of TYCV, and no other
corporate proceedings on the part of TYCV are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of TYCV and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditor’s rights generally. TYCV does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act resulting from the
issuance of the TYCV Shares or securities in connection with the Private
Placement.


Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by TYCV, nor the consummation by TYCV of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the TYCV Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which TYCV is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which TYCV is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of TYCV’s assets, including without limitation the TYCV
Shares.
 
Section 2.6  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), TYCV is not a party to or
bound by any contracts, including, but not limited to, any:
 
A.            employment, advisory or consulting contract;
 
B.            plan providing for employee benefits of any nature, including any
severance payments;
 
C.            lease with respect to any property or equipment;
 
D.            contract, agreement, understanding or commitment for any future
expenditure in excess of $5,000 in the aggregate;
 
E.            contract or commitment pursuant to which it has assumed,
guaranteed, endorsed, or otherwise become liable for any obligation of any other
person, entity or organization; or
 
F.            agreement with any person relating to the dividend, purchase or
sale of securities, that has not been settled by the delivery or payment of
securities when due, and which remains unsettled upon the date of this
Agreement, except with respect to the TYCV Shares or the securities to be issued
pursuant to the Securities Purchase Agreement.
 
TYCV has provided to Hondo and the Hondo Shareholders, prior to the date of this
Agreement, true, correct and complete copies of each contract (whether written
or oral), including each amendment, supplement and modification thereto (the
“TYCV Contracts”).  The Company shall satisfy all liabilities due under the TYCV
Contracts as of the date of Closing.  All such liabilities shall be satisfied or
released at or prior to Closing.  Any amounts accrued post-Closing shall be the
sole responsibility of Hondo.
 
Section 2.7  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of TYCV, currently threatened against
TYCV or any of its affiliates, that may affect the validity of this Agreement or
the right of TYCV to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of TYCV, currently threatened against TYCV or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against TYCV or any of its affiliates. Neither TYCV nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by TYCV or any of its affiliates relating to TYCV currently pending or which
TYCV or any of its affiliates intends to initiate.


Section 2.8  Compliance with Laws. TYCV has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.
 
 
 
 
 
Page - 3

--------------------------------------------------------------------------------

 
 
 
Section 2.9  Financial Statements; SEC Filings.
 
A.            TYCV’s financial statements (the “Financial Statements”) contained
in its periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of TYCV as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. TYCV has no material liabilities (contingent or otherwise). TYCV is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. TYCV maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.
 
B.           TYCV has timely made all filings with the SEC that it has been
required to make under the Securities Act and the Exchange Act (the “Public
Reports”). Each of the Public Reports has complied in all material respects with
the applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading.
There is no event, fact or circumstance that would cause any certification
signed by any officer of TYCV in connection with any Public Report pursuant to
the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any respect.
There is no revocation order, suspension order, injunction or other proceeding
or law affecting the trading of TYCV’s Common Stock, it being acknowledged that
none of TYCV’s securities are approved or listed for trading on any exchange or
quotation system.
 
Section 2.10  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, TYCV Board minutes and financial and other records of
whatsoever kind of TYCV have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of TYCV. TYCV maintains a
system of internal accounting controls sufficient, in the judgment of TYCV, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.
 
Section 2.11  Employee Benefit Plans. TYCV does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.
 
Section 2.12  Tax Returns, Payments and Elections. TYCV has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
TYCV has timely paid all Taxes due and adequate provisions have been and are
reflected in TYCV’s Financial Statements for all current taxes and other charges
to which TYCV is subject and which are not currently due and payable. None of
TYCV’s federal income tax returns have been audited by the Internal Revenue
Service. TYCV has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the TYCV for any period, nor of any basis
for any such assessment, adjustment or contingency. TYCV has withheld or
collected from each payment made to each of its employees, if applicable, the
amount of all Taxes (including, but not limited to, United States income taxes
and other foreign taxes) required to be withheld or collected therefrom, and has
paid the same to the proper Tax Authority. For purposes of this Agreement, the
following terms have the following meanings: “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, local or foreign
governmental authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (z) any
liability for the payment of any amounts of the type described in (x) or (y) as
a result of any express or implied obligation to indemnify any other person.
 
 
 
 
 
Page - 4

--------------------------------------------------------------------------------

 
 
 
 
Section 2.13  No Debt Obligations. Upon the Closing Date, TYCV will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby. TYCV is not a guarantor of any
indebtedness of any other person, entity or corporation.
 
Section 2.14  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to TYCV or any of their affiliates with
respect to the transactions contemplated by this Agreement.
 
Section 2.15  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by TYCV to arise,
between TYCV and any accountants and/or lawyers formerly or presently engaged by
TYCV. TYCV is current with respect to fees owed to its accountants and lawyers.
 
Section 2.16 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of TYCV in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.
 
Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its annual report on Form 10-K for the year ended July 31, 2010, except as
specifically disclosed in the Public Reports: (A) there has been no event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect; (B) TYCV has not incurred any liabilities, obligations, claims
or losses, contingent or otherwise, including debt obligations, other than
professional fees; (C) TYCV has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) TYCV has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) TYCV has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) TYCV has not suffered any substantial losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, TYCV has not entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.
 
Section 2.18  No Integrated Offering. TYCV does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
TYCV has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.
 
Section 2.19  Employees.
 
A.            TYCV has zero employees.
 
B.            On the Closing Date, the TYCV Board shall appoint William R.
Miertschin to serve as President, Chief Executive Officer, Chief Financial
Officer, Treasurer, and Director, and Skip Headen as Secretary and Director. Ben
Botello and Howard Siegel will also be Directors of the Company.  No director or
officer of TYCV is a party to, or is otherwise bound by, any contract (including
any confidentiality, non-competition or proprietary rights agreement) with any
other person that in any way adversely affects or will materially affect (a) the
performance of her duties as a director or officer of TYCV or (b) the ability of
TYCV to conduct its business.
 
Section 2.20  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to TYCV or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by TYCV but which has not been so publicly announced or disclosed. TYCV has not
provided to Hondo, or the Hondo Shareholders, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by TYCV but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement and/or the Private Placement.
 
 
 
 
 
Page - 5

--------------------------------------------------------------------------------

 
 
 
 
Section 2.21 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of TYCV or any of
the TYCV Controlling Stockholders in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained herein and/or therein not misleading.


Section 2.22  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, TYCV does not have any assets of any kind.  TYCV does not
own or lease any real property.
 
Section 2.23  Interested Party Transactions.  Except as disclosed on Schedule
2.23 and in Commission filings, no officer, director or shareholder of TYCV or
any affiliate or “associate” (as such term is defined in Rule 405 of the
Commission under the Securities Act) of any such person or entity, has or has
had, either directly or indirectly, (a) an interest in any person or entity
which (i) furnishes or sells services or products which are furnished or sold or
are proposed to be furnished or sold by TYCV, or (ii) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish TYCV any goods or
services; or (b) a beneficial interest in any contract or agreement to which
TYCV is a party or by which it may be bound or affected.
 
Section 2.24   Intellectual Property. Except as in documents filed with the
Commission, TYCV does not own, use or license any intellectual property in its
business as presently conducted.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF HONDO
 
Hondo represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to Hondo, are true and
complete as of the date hereof.
 
Section 3.1  Incorporation.  Hondo is a company duly incorporated, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of Hondo’s Articles of Incorporation or
bylaws.  Hondo has taken all actions required by law, its Articles of
Incorporation or bylaws, or otherwise to authorize the execution and delivery of
this Agreement.  Hondo has full power, authority, and legal capacity and has
taken all action required by law, its Articles of Incorporation or bylaws, and
otherwise to consummate the transactions herein contemplated.
 
Section 3.2  Authorized Shares.  Hondo is authorized 100,000,000 shares of
Common stock, $0.001 par value, of which 22,103,000 shares are issued and
outstanding. The issued and outstanding shares are validly issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. 


Section 3.3  Authorized Warrants. The Company has issued four classes of
Warrants known as “A,” “B,” “C” and “D.”  The Class “A” and “B” Warrants have
all expired.  A total of 2,000,000 Class “C” Warrants have been issued.  The
Class “C” Warrants can be exercised at $0.75 a share and expire on June 15,
2012.  A total of 1,000,000 Class “D” Warrants have been issued.  The Class “D”
Warrants can be exercised at $1.00 a share and expire on June 15, 2012.


Section 3.4  Subsidiaries and Predecessor Corporations.   Hondo does not have
any subsidiaries, and does not own, beneficially or of record, any shares of any
other corporation, except 95,000 common shares out of 468,500 of Advance Natural
Technology Services, Inc., a Texas corporation.
 
Section 3.5  Financial Statements. Hondo has kept all books and records since
inception and such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of Hondo.  As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, Hondo had no liabilities or obligations (absolute or contingent) which
should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of Hondo, in accordance with generally accepted accounting principles.
The statements of operations, stockholders’ equity and cash flows reflect fairly
the information required to be set forth therein by generally accepted
accounting principles.
 
 
 
 
 
Page - 6

--------------------------------------------------------------------------------

 
 
 
To the best of its knowledge, Hondo has duly and punctually paid all
Governmental fees and taxation which it has become liable to pay and has duly
allowed for all taxation reasonably foreseeable and is under no liability to pay
any penalty or interest in connection with any claim for governmental fees or
taxation and Hondo has made any and all proper declarations and returns for
taxation purposes and all information contained in such declarations and returns
is true and complete and full provision or reserves have been made in its
financial statements for all Governmental fees and taxation.
 
The books and records, financial and otherwise, of Hondo are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.
 
All of Hondo’s assets are reflected on its financial statements, and Hondo has
no material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise which are not reflected on its financial statements.
 
Section 3.6  Information. The information concerning Hondo set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 3.7  Absence of Certain Changes or Events. Since December 31, 2010, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of Hondo; and (b)
Hondo has not (i) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its shares;
(ii) made any material change in its method of management, operation or
accounting, (iii) entered into any other material transaction other than sales
in the ordinary course of its business; or (iv) made any increase in or adoption
of any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees; and
 
Section 3.8  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of Hondo after
reasonable investigation, threatened by or against  Hondo or affecting Hondo or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  Hondo does not have any knowledge of any material default on its part
with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances
 
Section 3.9  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which Hondo is a party or
to which any of its assets, properties or operations are subject.
 
Section 3.10  Compliance With Laws and Regulations. To the best of its
knowledge, Hondo has complied with all applicable statutes and regulations of
any federal, state, or other governmental entity or agency thereof, except to
the extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of Hondo or except to the
extent that noncompliance would not result in the occurrence of any material
liability for Hondo.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.
 
Section 3.11  Approval of Agreement. The Board of Directors of Hondo has
authorized the execution and delivery of this Agreement by Hondo and has
approved this Agreement and the transactions contemplated hereby.
 
Section 3.12 Valid Obligation. This Agreement and all agreements and other
documents executed by Hondo in connection herewith constitute the valid and
binding obligation of Hondo, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
 
 
 
 
Page - 7

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF HONDO SHAREHOLDERS
 
Each of the Hondo Shareholders hereby individually represents and warrants to
TYCV:
 
Section 4.1 Authority. Such Hondo Shareholder has the right, power, authority
and capacity to execute and deliver this Agreement to which such Hondo
Shareholder is a party, to consummate the transactions contemplated by this
Agreement to which such Hondo Shareholder is a party, and to perform such Hondo
Shareholder’s  obligations under this Agreement to which such Hondo Shareholders
a party. This Agreement has been duly and validly authorized and approved,
executed and delivered by such Hondo Shareholder. Assuming this Agreement has
been duly and validly authorized, executed and delivered by the parties thereto
other than the Hondo Shareholders, this Agreement is duly authorized, executed
and delivered by such Hondo Shareholder and constitutes the legal, valid and
binding obligation of such Hondo Shareholder, enforceable against such Hondo
Shareholder in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.
 
Section 4.2  Acknowledgment. such Hondo Shareholder understands and agrees that
the TYCV Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the TYCV Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities
Act for transactions by an issuer not involving a public offering or Regulation
D promulgated thereunder or Regulation S for offers and sales of securities
outside the U.S.
 
Section 4.3  Stock Legends. Each Hondo Shareholder hereby agrees with TYCV as
follows:
 
A.            Securities Act Legend Accredited Investors. The certificates
evidencing the TYCV Shares issued to the Hondo Shareholders will bear the
following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.
 
B.            Other Legends. The certificates representing such TYCV Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.
 
C.            Opinion. The Hondo Shareholders shall not transfer any or all of
the TYCV Shares pursuant to Rule 144, under the Securities Act, Regulation S or
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of the TYCV Shares,
without first providing TYCV, if required by TYCV, with an opinion of counsel
(which counsel and opinion are reasonably satisfactory to the TYCV) to the
effect that such transfer will be made in compliance with Rule 144, under the
Securities Act, Regulation S or will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws.
 
 
 
 
 
Page - 8

--------------------------------------------------------------------------------

 
 
 
 
Section 4.4  Ownership of Shares. Each Hondo Shareholder is both the record and
beneficial owner of such number of Hondo Shares as specifically set forth on
Schedule I hereto and that they are not the record or beneficial owner of any
other shares of Hondo. Each Hondo Shareholder has and shall transfer at the
Closing, good and marketable title to those Hondo Shares, free and clear of all
liens, claims, charges, encumbrances, pledges, mortgages, security interests,
options, rights to acquire, proxies, voting trusts or similar agreements,
restrictions on transfer or adverse claims of any nature whatsoever, excepting
only restrictions on future transfers imposed by applicable law.
 
ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF HONDO AND THE HONDO SHAREHOLDERS
 
The obligations of Hondo and the Hondo Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by Hondo and the Hondo Shareholders at their sole
discretion:
 
Section 5.1  Representations and Warranties of TYCV. All representations and
warranties made by TYCV in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.
 
Section 5.2  Agreements and Covenants. TYCV shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.
 
Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of TYCV shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 5.5  Other Closing Documents. Hondo shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of TYCV, TYCV’s performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as the Hondo
Shareholders and/or their respective counsel may reasonably request.
 
Section 5.6  Documents. TYCV must have caused the following documents to be
delivered to Hondo and the Hondo Shareholder:


A.            share certificates evidencing the TYCV Shares registered in the
name of the Hondo Shareholders;


B.            a Secretary’s Certificate, dated the Closing Date, certifying
attached copies of (A) the TYCV Charter Documents, (B) the resolutions of the
TYCV Board approving this Agreement and the transactions contemplated hereby and
thereby; and (C) the incumbency of each authorized officer of TYCV signing this
Agreement to which TYCV is a party;


C.            an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.7, and 5.8.
 
 
 
 
Page - 9

--------------------------------------------------------------------------------

 
 
 
 
D.            a Certificate of Good Standing of TYCV, dated as of a date not
more than five business days prior to the Closing Date;
 
E.            this Agreement is duly executed;
 
F.            the amendment of the Articles of Incorporation to change the name
of the corporation to Hondo Minerals, Inc.;


G.            Board Resolution adopting and approving a 5 for 1 forward-split of
the issued and outstanding common stock of TYCV; and


I.      such other documents as Hondo may reasonably request for the purpose of
(A) evidencing the accuracy of any of the representations and warranties of
TYCV, (B) evidencing the performance of, or compliance by TYCV with any covenant
or obligation required to be performed or complied with by TYCV, (C) evidencing
the satisfaction of any condition referred to in this Article V, or (D)
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.


Section 5.7  Cancellation of Shares.  The 17,300,000 shares (post 5 for 1
Forward split) of TYCV Common Stock owned by William R. Miertschin and Richard
Hewitt shall be irrevocably cancelled immediately following the issuance of the
shares of Common Stock to the Hondo Shareholders.  Evidence of such cancellation
shall be delivered to Hondo.
 
Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to TYCV.
  
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF TYCV
 
The obligations of TYCV to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by TYCV in its sole
discretion:
 
Section 6.1  Representations and Warranties of Hondo and the Hondo Shareholders.
All representations and warranties made by Hondo and the Hondo Shareholders on
behalf of themselves individually in this Agreement shall be true and correct on
and as of the Closing Date except insofar as the representation and warranties
relate expressly and solely to a particular date or period, in which case,
subject to the limitations applicable to the particular date or period, they
will be true and correct in all material respects on and as of the Closing Date
with respect to such date or period.
 
Section 6.2  Agreements and Covenants. Hondo and the Hondo Shareholders shall
have performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.
 
Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Hondo shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.
 
 
 
 
 
Page - 10

--------------------------------------------------------------------------------

 
 

 
Section 6.5  Other Closing Documents. TYCV shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of Hondo and the Hondo Shareholders, the performance of Hondo and
the Hondo Shareholders’ respective obligations hereunder and/or in furtherance
of the transactions contemplated by this Agreement as TYCV or its counsel may
reasonably request.
 
Section 6.6  Documents. Hondo and the Hondo Shareholders must deliver to TYCV at
the Closing:
 
A.  share certificates evidencing the number of Hondo Shares, along with
executed share transfer forms transferring such Hondo Shares to TYCV;
 
B.  this Agreement to which the Hondo and the Hondo Shareholders is a party,
duly executed;
 
C.  such other documents as TYCV may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the
Hondo and the Hondo Shareholders , (B) evidencing the performance of, or
compliance by Hondo and the Hondo Shareholders with, any covenant or obligation
required to be performed or complied with by Hondo and the Hondo Shareholders,
as the case may be, (C) evidencing the satisfaction of any condition referred to
in this Article VI, or (D) otherwise facilitating the consummation or
performance of any of the transactions contemplated by this Agreement.
 
Section 6.7  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Hondo Shares, or any other stock, voting, equity, or ownership
interest in, Hondo, or (b) is entitled to all or any portion of the TYCV Shares.
 
ARTICLE VII
 
POST-CLOSING AGREEMENTS
 
Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies TYCV of its intent to review any Public Report filed prior to the
Closing Date or TYCV receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, TYCV shall
promptly notify the TYCV Controlling Stockholders and the TYCV Controlling
Stockholders shall reasonably cooperate with TYCV in responding to any such oral
or written comments.
 
ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.
 
Section 8.2  Indemnification.
 
A.  Indemnification Obligations in favor of the Controlling Stockholders of
TYCV. From and after the Closing Date until the expiration of the Survival
Period, Hondo shall reimburse and hold harmless the TYCV Controlling
Stockholders (each such person and his heirs, executors, administrators, agents,
successors and assigns is referred to herein as a “TYCV Indemnified Party”)
against and in respect of any and all damages, losses, settlement payments, in
respect of deficiencies, liabilities, costs, expenses and claims suffered,
sustained, incurred or required to be paid by any TYCV Indemnified Party, and
any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other procedures or investigation against any TYCV Indemnified
Party, which arises or results from a third-party claim brought against a TYCV
Indemnified Party to the extent based on a breach of the representations and
warranties with respect to the business, operations or assets of Hondo. All
claims of TYCV pursuant to this Section 8.2 shall be brought by the TYCV
Controlling Stockholders on behalf of TYCV and those Persons who were
stockholders of TYCV immediately prior to the Closing Date.  In no event shall
any such indemnification payments exceed $100,000 in the aggregate from
Hondo.  No claim for indemnification may be brought under this Section 8.2(a)
unless all claims for indemnification, in the aggregate, total more than
$10,000.
 
 
 
 
 
Page - 11

--------------------------------------------------------------------------------

 
 

 
B.  Indemnification in favor of Hondo and the Hondo Shareholders. From and after
the Closing Date until the expiration of the Survival Period, the TYCV
Controlling Stockholders will, severally and not jointly, indemnify and hold
harmless Hondo, the Hondo Shareholders, and their respective officers,
directors, agents, attorneys and employees, and each person, if any, who
controls or may “control” (within the meaning of the Securities Act) any of the
forgoing persons or entities (hereinafter referred to individually as a “Hondo
Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees, (collectively, “Damages”)
arising out of any (i) any breach of representation or warranty made by TYCV or
the TYCV Controlling Stockholders in this Agreement, and in any certificate
delivered by TYCV or the TYCV Controlling Stockholders pursuant to this
Agreement, (ii) any breach by TYCV or the TYCV Controlling Stockholders of any
covenant, obligation or other agreement made by TYCV or the TYCV Controlling
Stockholders in this Agreement, and (iii) a third-party claim based on any acts
or omissions by TYCV or the TYCV Controlling Stockholders. In no event shall any
such indemnification payments exceed $100,000 in the aggregate from all TYCV
Controlling Stockholders.  No claim for indemnification may be brought under
this Section 8.2(b) unless all claims for indemnification, in the aggregate,
total more than $10,000.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.
 
Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.
 
Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:


If to Hondo or the Hondo Shareholders, to:
Hondo Minerals, Inc.
300 Trophy Club Drive, Suite 700
Trophy Club, TX 76262
Attn: William R. Miertschin, President


With a copy to (which copy shall not constitute notice):


If to TYCV or the TYCV Controlling Stockholders, to:
300 Trophy Club Drive, Suite 700
Trophy Club, TX 76262
Attn: William R. Miertschin, President
 
 
 
 
Page - 12

--------------------------------------------------------------------------------

 
 
 


With a copy to (which copy shall not constitute notice):
Carrillo, Huettel & Zouvas, LLP
3033 Fifth Avenue, Suite 400
San Diego, CA 92103
Attn: Luke C. Zouvas, Esq.


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.
 
Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.
 
Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.
 
Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of
California, and/or the United States District Court for the Southern District of
California, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 9.4.
 
Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.
 
Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.
 
 
 
 
Page - 13

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
TYCORE VENTURES, INC.


 
/s/ William R. Miertschin
Name: Wiiliam R. Miertschin
Title: President
 
 
HONDO MINERALS, INC.
 
/s/ William R. Miertschin
Name: William R. Miertschin
Title: President
 
 
TYCORE VENTURES, INC. CONTROLLING STOCKHOLDER
 


/s/ William R. Miertschin
Name: William R. Miertschin




















[SIGNATURE PAGE CONTINUES ON NEXT PAGE]
 
 
 
 
 
Page - 14

--------------------------------------------------------------------------------

 

 


 
HONDO SHAREHOLDERS


           PERCENTAGE
                                                         HELD


/s/ William R. Miertschin                                          26.23%
William R. Miertschin                       



/s/ David Halperin_____                                           24.48%
David Halperin 24.48%




/s/ Richard M. Hewitt                                                9.67%
Richard M. Hewitt 9.67%
 
 
 
 
Page - 15

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE I
HONDO SHAREHOLDERS


Name
Address
Hondo Shares Held
TYCV Shares To Be Issued
William R. Miertschin
300 Trophy Club Drive, Suite 700
Trophy Club, TX 76262
5,797,001
5, 797,001
David Halperin
18 Dawn Drive
Westport, CT 06880
5,410,000
5,410,000
Richard M. Hewitt
300 Trophy Club Drive, Suite 700
Trophy Club, TX 76262
2,137,844
2,137,844



 


 


 


 


 


 
 
Page - 16

--------------------------------------------------------------------------------

 


 
 


 
SCHEDULE II
HONDO WARRANTHOLDER


Name
Address
Hondo Warrant Held
TYCV Warrant To Be Issued
Gran Central Silver Mines Inc.
 
1,000,000 Shares @ $1.00 expiring June 15, 2012
1,000,000 Shares @ $1.00 expiring June 15, 2012
Gran Central Silver Mines Inc.
 
2,000,000 @ $0.75 expiring June 15, 2012
2,000,000 @ $0.75 expiring June 15, 2012



 
 
 
 
Page - 17

--------------------------------------------------------------------------------

 